UNITED STATES DISTRICT COURT
                                                                                         04/30/2021
SOUTHERN DISTRICT OF NEW YORK

 KIMU JOHNSON,

                                 Plaintiff,
                                                                  19-cv-9525 (ALC) (RWL)
                        -against-
                                                                  ORDER OF
 PORT AUTHORITY TRANS HUDSON                                      DISCONTINUANCE
 CORP.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.

SO ORDERED.

Dated:      April 30, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
